In an action to recover damages for negligence, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Ruditzky, J.), dated July 19, 2004, as denied that branch of their motion which was to compel the plaintiff to execute an authorization for the release of her medical records at St. Mary’s Hospital.
Ordered that the order is affirmed insofar as appealed from, with costs.
The records of the plaintiffs treatment for drug addiction which the defendants sought and which were the subject of their motion to compel are not relevant to the injuries the plaintiff sustained since the plaintiff did not place her mental or emotional condition at issue in this action (see Goldberg v Fenig, 300 AD2d 439 [2002]; Carboni v New York Med. Coll., 290 AD2d 473 [2002]; Cottrell v Weinstein, 270 AD2d 449 [2000]). Thus, the Supreme Court properly denied that branch of the defendants’ motion which was to compel the plaintiff to execute an authorization for the release of her medical records at St. Mary’s Hospital (see Gandy v Larkins, 165 AD2d 862 [1990]). H. Miller, J.P., S. Miller, Goldstein, Mastro and Lifson, JJ., concur.